Citation Nr: 0913612	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  97-27 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.

2.  Entitlement to service connection for chronic left knee 
disorder.

3.  Whether new and material has been received in order to 
reopen a claim for entitlement to service connection for 
right shoulder bursitis.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty for training (ADT) in 
United States Army Reserves (USAR) from July 1962 to January 
1963.  He had a period of active military service in the 
United States Army from April 1963 to September 1983.  

These matters were previously before the Board of Veterans' 
Appeals (Board) from May 1996 and July 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In an October 2002 decision, 
the Board denied the claims on appeal, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2003 Order, the Court granted a June 
2003 Joint Motion to Vacate and Remand the October 2002 Board 
decision in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).

In July 2004 and November 2005, the Board remanded these 
matters to the RO via the Appeals Management Center (AMC) for 
further development. 

In April 2008, the Veteran (through counsel) filed a petition 
for extraordinary relief in the nature of a Writ of Mandamus 
with the Court.   In substance, the Veteran sought to compel 
VA to act expeditiously in light of the Court and BVA remands 
issued in his case and to compel VA to provide him with a 
supplemental statement of the case (SSOC).  The Court issued 
an Order in July 2008, requesting a response from VA to the 
petition within 30 days of the date of the Order.  In August 
2008, the RO issued a SSOC readjudicating the issues on 
appeal and thereafter returned the file to the Board.  
Accordingly, this matter, having been resolved, need not be 
further addressed.

The issues of entitlement to service connection for chronic 
left knee disorder and whether new and material has been 
received in order to reopen a claim for entitlement to 
service connection for right shoulder bursitis are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

In an October 2007 statement, the Veteran filed claims for 
entitlement to an increased evaluation for diabetes mellitus 
as well as entitlement to service connection for 
posttraumatic stress disorder (PTSD), hypertension, heart 
disease, and a respiratory condition, to include as secondary 
to herbicide exposure.  These matters are referred to the 
AMC/RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Competent and persuasive medical evidence indicates that 
the Veteran's claimed generalized arthritis is not related to 
events, disease, or injury during military service.


CONCLUSION OF LAW

Generalized arthritis was not incurred in or aggravated by 
during active military service, nor may incurrence of 
arthritis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed a claim for entitlement to 
service connection for painful joints in 1995.  Thereafter, 
he was notified of the provisions of the VCAA by the RO in 
correspondence dated in February 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in January 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with a VA medical 
examination to assess the nature and etiology of his claimed 
generalized arthritis.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Active duty includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  See 38 C.F.R. § 3.6 (2008).

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT.  See 38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).  However, 
presumptive periods do not apply to ADT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991). Therefore, 
consideration under 38 C.F.R. §§ 3.307, 3.309, is not for 
application in this appeal for the Veteran's period of ADT 
service in the USAR.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service personnel records show the Veteran's awards included 
the Vietnam Service Medal, Air Medal, Vietnam Campaign Medal, 
Bronze Star Medal, 3 Overseas Service Bars, Army Commendation 
Medal (with 1 Oak Leaf Cluster), and Vietnam Cross of 
Gallantry w/Palm.  His military occupational specialty (MOS) 
was listed as Chemical Staff Specialist and Transportation 
Senior Sergeant.  He was stationed in Vietnam from September 
1966 to April 1968 and participated in numerous campaigns 
while in country.  In this case, the official service 
personnel records pertaining to the Veteran's periods of 
service do not confirm that he engaged in combat.  In 
addition, none of the military decorations that he received 
are among those typically recognized as indicative of combat 
service, (the Purple Heart, Combat Infantryman Badge, or 
similar combat citation with "V" device).  See VAOPGCPREC 
12-99 (October 18, 1999); 38 U.S.C.A. 1154(b); 38 C.F.R. 
3.304(d).  

At the outset, it should be noted that the Veteran is service 
connected for intervertebral disc syndrome (IVDS) and 
bursitis of the left shoulder.  There is no need to address 
those issues in this decision, so references to those 
disorders in the record will not be reported in this 
decision, unless they serve to support the veteran's 
position.

A July 1962 USAR enlistment examination report and report of 
medical history detailed normal musculoskeletal findings and 
no complaints of swollen or painful joints.  A November 1962 
treatment record listed an impression of muscle spasm and 
noted complaints of pain in rib cage and low pain on movement 
of the ribs, after the Veteran reported that he lifted 100 
pound bags of material a day earlier.  A December 1962 
reenlistment examination for ADT report showed normal 
musculoskeletal findings.  

A May 1966 service treatment record detailed complaints of 
backache in the cervicodorsal region.  In March 1970, he was 
seen for a muscle strain in the low back, treated with 
aspirin.  The Veteran complained of leg pain in a September 
1970 treatment record.  Additional treatment notes dated in 
November 1970 showed continued complaints of left calf pain 
and numbness in all toes of the left foot.  A November 1970 
narrative summary reflected a chief complaint of left calf 
pain that radiated to the left thigh that began in early 
September 1970 and reoccurred in November 1970.  The examiner 
diagnosed herniated nucleus pulposus (HNP), left, L5-S1.  X-
ray reports dated in November 1970 revealed no gross 
abnormality of the left tibia and fibula, mild sclerosis at 
L5-S1, and mild narrowing at the L4-5 interspace.  A December 
1970 narrative summary showed a diagnosis of probable nerve 
lumbar nerve root irritation on the left with complete 
remission following conservative treatment. 

An April 1971 service treatment note shows findings of 
resolving low back pain or HNP as well as radiating pain to 
the left foot and calf with no neurological deficits.  
Service treatment notes dated from May to August 1977 as well 
as in September 1977, February 1978, and July 1978 detail 
complaints of low back pain.  A February 1980 treatment 
record showed findings of left teres major muscle pain with 
some rotator cuff tendinitis.  Service treatment notes dated 
in July 1980, June 1981, July 1981, September 1981, January 
1982, and December 1982 detail complaints of low back pain 
and left leg numbness as well as findings of L4-5 disk 
syndrome.  A December 1982 X-ray report revealed minimal 
spurring of the bodies of the lower lumbar spine with no 
evidence of joint narrowing, vertebral collapse, or 
spondylolisthesis.  

Multiple Report of Medical History forms dated in February 
1971, December 1971, June 1972, April 1973, October 1976, 
December 1979, and April 1983 show that the Veteran 
complained of painful joints.  At the time of the Veteran's 
service retirement examination in April 1983, his 
musculoskeletal system (other than the lumbar spine, for 
which service connection is already in effect) was within 
normal limits, and no pertinent diagnoses were noted.

A VA general medical examination conducted in July 1983 was 
essentially within normal limits.  The examiner listed 
diagnoses of left shoulder bursitis and low back pain 
secondary to degenerative disc disease.  A VA neurologic 
examination conducted at that time was also negative for 
evidence of either a chronic left knee disability or 
generalized arthritis.

A May 1984 VA consultation note detailed findings of right 
mid-scapula strain.  A VA medical examination, including a 
neurologic examination, conducted during the months of 
November and December 1985 was negative for evidence of the 
disabilities at issue.  In a May 1988 VA medical examination 
report, the Veteran complained of painful joints with pain 
mainly in arms, shoulders, and knees.  The examiner diagnosed 
low back pain and sciatica with degenerative disc disease.

An April 1993 VA consultation sheet showed a final diagnosis 
of: ruled out deep venous thrombosis, left, bilateral knee 
degenerative joint disease and possible ruptured Baker's cyst 
on the left.  VA inpatient treatment records dated in April 
1993 reveal that the Veteran was seen at that time for 
soreness in his knees.  Reportedly, the Veteran's knees had 
become sore and swollen following 10 days of working, though 
the swelling had now dissipated.  At the time of evaluation, 
the Veteran denied any tenderness, and stated that his range 
of motion was good.  The clinical impression was arthritis.  
Follow-up radiographic studies conducted in April 1993 showed 
no significant bone or joint abnormality of the left knee, 
ankle, or foot with some soft tissue swelling around the 
ankle joint.  The pertinent diagnosis noted following the 
completion of treatment was arthropathy of the left leg, not 
otherwise specified.

In an April 1995 treatment record, a private physician, A.C., 
M.D. wrote that the Veteran worked for the Post Office in a 
clearing distribution center.  The Veteran had no previous 
problems with his left knee.  In February 1995, he twisted 
and jerked his left knee, secondary to pushing a GPMC case.  
There was no pop, though there was instant pain in the retro 
and medial parapatellar areas.  He hopped on it for a time, 
and there was trace effusion. Originally, the pain was behind 
the knee and laterally.  Subsequently, the pain extended 
across the knee, in the retropatellar and medial aspects.  On 
examination, the Veteran exhibited decreased squats and hops 
on his left side.  There was trace effusion with popliteal 
fullness, though with good alignment and muscle tone, and no 
atrophy.  Range of motion was from 0 to 140 degrees, with 
some soreness on the left over the lateral joint line and 
lateral parapatella.  There was no patellar or ligamentous 
laxity.  The physician's diagnosis was rule out degeneration 
and tear of the medial meniscus.

A private April 1995 MRI report revealed evidence of a tear 
involving lateral meniscus anterior with evidence of meniscal 
cyst, synovitis, and Baker's cyst.

A June 1995 private operative report from Deaconess-Nashoba 
Hospital reveals that the Veteran underwent surgery in order 
to rule out internal derangement of the left knee.  The 
postoperative diagnosis was effusion secondary to synovitis, 
with secondary contusion of the anterior medial and lateral 
fat pad, and an anterior horn flap tear of the medial 
meniscus, with early degenerative changes of the medial 
joint, a partial bucket-handle tear, degenerative changes 
throughout the peripheral rim of the lateral meniscus, and 
early degenerative changes of the lateral compartment, with 
Grade I chondromalacia, global.

During a July 1995 VA spine examination, the Veteran voiced 
multiple complaints related to his joints, including both 
shoulders, both knees, and his lower back. According to the 
Veteran, his symptoms had begun in the 1970's.  He complained 
of trouble with both knees while in service, though primarily 
with the left knee, and trouble ever since.  He reported that 
in February 1995, he sustained injury to his left knee while 
at work.  In early June 1995, he underwent surgery on his 
left knee at a private medical facility.  He suffered from 
arthritis in his knee which long predated the injury to his 
meniscus, which injury, apparently, was work related.  
Further noted was the Veteran's statement that the difficulty 
with his knees began in the late 1960's and early 1970's.  
The pertinent diagnoses were cervical spondylosis, with a 
questionable herniated cervical disc and radiculitis; 
bilateral tendinitis/bursitis of the shoulders; and bilateral 
chondromalaxia over the patellae, with questionable early 
degenerative arthritis, status post medial and lateral 
meniscectomies of the left knee with probable torn medial 
meniscus on the right knee. 

VA X-rays dated in July 1995 were also associated with the 
claims file.  Knee X-ray findings were noted as no gross 
abnormality involving either knee.  Spine X-ray findings 
revealed mild narrowing at L5-S1 and L4-5 with a slight 
increase in anterior and posterior osteophyte formation at 
this level.  Right and left shoulder X-rays showed no osseous 
abnormality.  

In a July 1995 VA neurological disorders examination report, 
the Veteran indicated that he developed low back pain with 
radiation down his left lower extremity into his calf muscle 
in 1970.  The examiner listed an impression of lumbosacral 
radiculopathy and chronic low back pain.  

Records from SSA contained a private physician evaluation 
report dated in October 1995 from R.B.H., M.D.  In the 
medical history section of the evaluation, the Veteran 
indicated that his left knee problem originally started after 
an injury at work in February 1995.  The Veteran complained 
of pain, weakness, swelling, "going out," popping, noise, a 
loss of activity, and difficulty in climbing stairs due to 
his left knee problems.  He further reported the following 
orthopedic problems:  mid back problem - injury in 1976; low 
back problem - injury in 1970; bursitis - shoulders; and 
pinched or injured nerve.  On physical examination, the 
physician's clinical impression was traumatic chondromalacia 
of the patellofemoral joint of the left knee.  An October 
1995 MRI test of the left knee was positive for postoperative 
changes in the meniscus, status post prior partial 
menisectomy of lateral meniscus.  

An additional October 1995 MRI test of the left knee revealed 
very abnormal appearing lateral joint space compartment with 
virtually no meniscus visualized, knee joint effusion with 
popliteal cyst, and Grade 2 meniscal signal abnormality of 
the posterior horn of the medial meniscus.  

A March 1996 private operative report from Deaconess-Nashoba 
Hospital reveals that the Veteran underwent a left knee 
arthroscopy.  A second operative procedure was performed 
after completion of the arthroscopy for inspection of the 
left knee joint.

In treatment record dated in March and April 1996, a private 
physician, D.M.S., M.D., wrote that the Veteran had been 
referred to her for evaluation of arthritis. The Veteran had 
a history of left knee arthritis from a work-related injury. 
The pertinent diagnosis was osteoarthritis, which might be 
generalized, though, in the opinion of the physician, the 
Veteran was most probably disabled as a result of his left 
knee problem.

VA treatment records dated in April 1996 show treatment 
during that time for various knee problems.

Private follow up treatment records dated in May and June 
1996 from D.M.S., M.D. showed problems listed as bilateral 
carpal tunnel syndrome, severe osteoarthritis of the knees, 
and osteoarthritis of the cervical spine.  The physician 
noted that the Veteran was likely to need a total knee 
replacement for his left knee. 

Private treatment reports dated in May and June 1996 from A. 
C., M.D. showed a diagnosis of degenerative arthrosis of the 
left knee with chronic pain, status post-medial meniscectomy.  
In correspondence of June 1996, A.C., M.D. wrote that he had 
treated the Veteran since February 1995, on which occasion 
the Veteran had injured his left knee.  According to the 
physician, the Veteran had experienced a work-related injury, 
for which he had undergone appropriate diagnostic testing.

In a June 1996 neurologic consultation report, M.E.G., M.D. 
listed an impression of bulging nucleus pulposus L4-5 or L5-
S1 with nerve root irritation. 

In correspondence of October 1996, D.M.S., M.D. wrote that 
the findings on physical examination were notable for bony 
enlargement of the knees, flexion to 100 degrees, and full 
extension, with no effusion, consistent with osteoarthritis.  
According to the physician, the Veteran's osteoarthritis was 
clearly causally related to a work injury which was 
documented in the file.

A September 1997 treatment note from M.T., D.O. listed an 
assessment of moderate neck/back pain secondary to muscle 
spasm.  VA treatment notes of record detail that the Veteran 
participated in a VA VALOR study concerning osteoporosis in 
men in July 1999 and June 2001. 

In a December 1999 memo, the Veteran indicated that he was on 
a commuter train that made quick breaking jerk motions 
(backlashing - back and forward) throughout the entire ride.  
He reported that he had complained to the conductor that the 
backlashing had caused his back to hurt.  

In a December 1999 private treatment record from J.M.P., 
M.D., the Veteran was noted to have back pain and upper back 
spasm.  Additional treatment notes dated in from December 
1999 to May 2000 from D.H.L., D.C. showed that the Veteran 
received treatment for lumbar subluxation, thoracic 
subluxation, subluxation of multiple cervical vertebrae, and 
brachial neuritis/radiculitis.  

The Veteran was treated for continued low back pain in an 
April 2001 private treatment record from J.M.P., M.D.  

SSA records contained a May 2001 consultative examination 
report from V.R.G., M.D.  The Veteran stated that he had a 
problem with his low back and left knee due to a work 
incident occurring in February 1995.  The private physician 
diagnosed: 1) status post operative procedure performed to 
the left knee times three for what appears to be some 
problems with a torn meniscus and osteoarthritis of the left 
knee area with ongoing left knee pain and 2) chronic low back 
pain with loss of mobility and left sciatica.  

Records received from SSA in March 2002 indicate that the 
Veteran was awarded benefits based on a primary diagnosis of 
osteoarthrosis and allied disorders in 1996.  

A December 2002 VA X-ray report revealed osteoarthritis of 
the left knee as well as changes in the right knee probably 
also reflective of osteoarthritis. 

An August 2002 private X-ray report revealed no fracture of 
the cervical spine, mild to moderate C6-7 degenerative disk 
disease, mild lower cervical neural foraminal narrowing, and 
diffuse lumbar spondylosis.  An additional September 2002 
private cervical spine X-ray report listed an impression of 
no subluxation, degenerative changes, and bony density at the 
spinous process of C7 likely an unfused ossification center.

In a February 2003 letter, a private physician, R.E.G., M.D. 
detailed that the Veteran was involved in an August 2002 
motor vehicle accident.  The Veteran was noted to have full 
and normal range of motion in both shoulders without 
discomfort with no evidence of muscular ligamentous problems.  
He listed diagnoses of lumbar strain overlying an old 
ruptured intervertebral disk with degenerative disk disease, 
cervical strain overlying pre-existing degenerative disc 
disease of the cervical spine, and degenerative arthritis of 
the knee. 

In an April 2003 private treatment record from J.M.P., M.D., 
the Veteran was noted to have back pain as well as 
back/neck/leg pain.  

In a September 2003 VA fee-based examination report, the 
examiner diagnosed intervertebral disc syndrome with 
arthritic changes along the length of the vertebral column 
and kyphosis of the thoracic spine.  

In a March 2005 VA fee-based examination report, the Veteran 
indicated that he first had painful joints (knees, shoulders, 
legs, arms, elbows, and hands) in Vietnam in 1967.  He 
continued to have painful knee joints, popping and cracking 
in his knees, and cramps in his legs in February 1971, 1975, 
and 1983.  The Veteran indicated that he was told by military 
doctors and VA doctors that the painful joints he was having 
in his knees, shoulders, arms, hands, and back were likely 
arthritis, rheumatism, and/or bursitis.  When injuring his 
left knee in February 1995 and subsequently had arthroscopy 
surgery in June 1995, it was confirmed that he had arthritis 
in his knee.  The examining physician indicated that there 
was no specific documented left knee injury during service.  
The Veteran complained of current symptoms in both knees of 
cracking, popping, pain, and swelling.  X-ray studies of the 
left knee revealed degenerative arthritic changes with 
moderate medial joint space narrowing with early marginal 
osteophyte formation.  The examiner diagnosed bilateral knee 
osteoarthritis.  Based on his review of the Veteran's 
records, it was the physician's opinion that the Veteran 
osteoarthritis was not "at least as likely as not" service-
related.  Having had a total medial meniscectomy, the 
physician indicated that the Veteran's left knee arthritis 
will be progressive. 

In an April 2005 letter, D.C., M.D. noted that the Veteran's 
examination was consistent with bilateral frozen shoulder 
syndrome.  An April 2005 bilateral shoulder X-ray report 
revealed small spur inferior glenoid of the both shoulders as 
well as small spur inferior clavicle of the right shoulder.  
A May 2005 discharge summary from that physician reflected of 
a diagnosis of bilateral shoulder pain and noted that the 
Veteran's bilateral shoulder range of motion was within 
normal limits. 

In a September 2005 statement, a private physician, J.T.G., 
M.D. indicated that the Veteran's current diagnosis was 
advanced tricompartmental arthrosis of the left knee.  The 
physician indicated that he felt with reasonable medical 
certainty that the Veteran sustained injuries to his meniscal 
cartilage between 1962 and 1983 which led to the need for 
arthroscopic intervention.  The physician further indicated 
that the Veteran did have an open meniscectomy that he felt 
led to the development of arthrosis.  The physician stated 
that it was more likely that the Veteran's arthritic 
condition of the left knee developed after he left duty.  
However, the physician felt that the Veteran did have 
significant symptomatology leading to the need for 
arthroscopic intervention due to meniscal injuries sustained 
while in service.  With repetitive activities required by 
being an active serviceman, one could experience significant 
pathology of the menisci which would eventually lead to 
tears.  These tears can then start the arthritic process 
leading to degenerative arthrosis.  

In an October 2005 VA fee-based examination report, the 
examiner diagnosed bilateral impairment of the clavicle and 
scapula as well as bursitis.  In a March 2005 addendum 
report, the examiner provided a definitive diagnosis of 
frozen shoulder syndrome.  

In a January 2006 VA joints examination report, the VA 
physician detailed that he thoroughly reviewed all available 
documentation in the Veteran's claims file as well as 
extensive military medical records.  The physician noted that 
the Veteran was given access to personally peruse the 
military records and was unable to find any documentation 
specifically pertaining to a left knee problem requiring 
medical attention.  It was further noted that the Veteran's 
military records unquestionably establish that he has had 
more than ample documentation regarding numerous instances of 
neck, lower back, right shoulder, and left shoulder problems.  
The physician indicated that the issue of assignment of 
causality regarding his left knee problem was further 
complicated by a history of a 1995 left knee injury after 
leaving military service.  

The physician diagnosed advanced tricompartmental 
degenerative arthritis of the left knee, chronic cervical 
spondylosis, and chronic lumbar degenerative intervertebral 
disc disease at multiple levels.  It was the opinion of this 
physician that the Veteran did have advanced degenerative 
tricompartmental arthritis of his left knee joint.  He 
indicated that the problem in this case was the inability to 
retrieve any factual substantive documentation pertaining to 
any injury that was incurred during many years of military 
service.  The problem was noted to be further complicated by 
a remote nonservice-connected work-related injury to the same 
left knee joint which resulted in the need for several 
arthroscopic procedures as well as an open arthrotomy 
performed outside of VA in 1995 and 1996.  It was further 
noted that the Veteran's civilian orthopedic surgeon at that 
time in his operative report confirmed the presence of 
significant advanced arthritic changes involving the left 
knee joint.  

In a February 2006 VA bones examination report, the same VA 
physician who conducted the January 2006 VA examination 
discussed above issued another medical opinion.  Once again, 
the physician reviewed the Veteran's claims file and noted 
that there appears to be no confirmation in available 
military medical reports of significant injury or 
misadventure of any type regarding the major peripheral 
joints which were interpreted as shoulder, elbow, wrist, hip, 
and ankle.  Thereafter, the physician opined that there is no 
substantial evidence to indicate that there is a likelihood 
of the Veteran's affected joints being related to injuries in 
service. 

In a March 2007 private medical opinion, C.N.B., M.D. 
indicated that he had reviewed the Veteran's medical records 
for the purpose of making a medical opinion concerning left 
knee arthritis and systemic arthritis as they relate to the 
Veteran's service time.  The physician indicated that the 
Veteran had a left knee injury during service in March 1970, 
as he had pain in his calf after a twisting injury.  He notes 
that a twisting injury is exactly the type of injury that 
causes knee injuries and that pain can often be referred to 
the calf, as the knee ligaments cannot support twisting 
movements.  The physician indicated that the Veteran had left 
knee pain from September to December 1970, pain in 1973, and 
subsequent ER visits in 1984, 1986, and 1987.  Following 
service, the Veteran had additional injuries to his knee, 
which resulted in scope and open left knee surgeries.  

In his March 2007 opinion, C.N.B., M.D. indicated that he 
agreed with another September 2005 private medical opinion of 
record, which documented the Veteran's knee injuries in 
service in 1962/63.  It was his opinion that the Veteran 
likely would not have had as serious a left knee injury 
during his post-service secondary left knee event if he had 
not had already injured the knee during service.  In other 
words, the Veteran's service time knee injury predisposed his 
knee to further injuries, likely due to service time induced 
weakness in the ligamentous structures.  Therefore, the 
Veteran's left knee problems are all likely in the 
physician's opinion due to his primary service time injury or 
the secondary knee injury that occurred out of service but 
was due to service induced left knee ligament weaknesses.  
The physician further opined that the Veteran's left knee 
arthritis is most likely due to his initial injuries in 
service.  It was his opinion that the Veteran's subsequent 
left knee injuries in 1995 would not have happened or been as 
significant as they were had the Veteran not had his service-
induced knee injury.  The physician indicated that the 
Veteran had continuous left knee problems since leaving 
service, noting an April 1993 hospital visit for knee 
problems that predated his 1995 postal service injury.  It 
was further noted that the record does not provide a more 
likely etiology for the Veteran's current left knee problems.

Concerning systemic arthritis, the physician indicated that 
this Veteran's X-rays had not been reviewed but that it was 
clear that he has arthritis in multiple joints, which 
suggests that he may have a form of systemic arthritis rather 
than multiple single joint osteroarthritis problems.  The 
physician noted that this multipoint medical problem has been 
documented in the record.  He indicated that the Veteran 
needed a rheumatology workup with further imaging and blood 
testing to rule out systemic arthritis because during service 
he had check physical survey boxes for painful/swollen joints 
and cramps.  

Analysis

The Veteran contends that he currently suffers generalized 
arthritis as a result of his active military service.  
Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that the record does 
not present a basis for a grant of service connection for 
generalized arthritis.

As an initial matter, the Board notes that the Veteran 
already receives disability compensation benefits for various 
musculoskeletal disabilities, including intervertebral disc 
syndrome of the lumbar spine and left shoulder bursitis. 

The Board recognizes that the veteran complained of painful 
joints on multiple occasions during active service.  However, 
service treatment records were negative for history, 
complaints, or abnormal findings indicative of the presence 
of any generalized arthritis.  In addition, at the time of 
the Veteran's service retirement examination in April 1983, 
his musculoskeletal system (other than the lumbar spine, for 
which service connection is already in effect) was within 
normal limits, and no pertinent diagnoses were noted.  
Current findings of arthritis (other than the lumbar spine, 
for which service connection is already in effect) are first 
shown many years after separation from active service and 
cannot be presumed to have been incurred during service.  The 
Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Further, the most persuasive and 
probative medical evidence of record does not show that there 
is a medical relationship or nexus between the Veteran's 
claimed generalized arthritis and active service. 

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran's claimed generalized arthritis was 
incurred as a result of events during service weighs against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In his February 2006 VA bones examination report, the VA 
physician indicated that he had reviewed the Veteran's claims 
file and specifically noted that there appears to be no 
confirmation in available military medical reports of 
significant injury or misadventure of any type regarding the 
major peripheral joints which were interpreted as shoulder, 
elbow, wrist, hip, and ankle.  The physician opined that 
there was no substantial evidence to indicate that there is a 
likelihood of the Veteran's affected joints being related to 
injuries in service. 

By contrast, in his March 2007 opinion, C.N.B., M.D. 
indicated that it was clear that the Veteran has arthritis in 
multiple joints, which suggests that he may have a form of 
systemic arthritis rather than multiple single joint 
osteroarthritis problems.  Medical evidence that is 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Consequently, the Board notes that this evidence is 
insufficient to show that the Veteran's claimed generalized 
arthritis is related to events incurred during active 
service.  Further, the Board finds that such reports have 
limited probative value as they are merely a recitation of 
the veteran's self-reported diagnosis and are unsubstantiated 
by his service history.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (a medical opinion based on an 
inaccurate factual premise has no probative value.)  

After a careful review, the Board finds that the VA 
physician's February 2006 medical opinion is the most 
probative medical evidence concerning the etiology of the 
Veteran's claimed generalized arthritis.  

In connection with the claim, the Board also has considered 
the assertions the Veteran and his attorney have advanced on 
appeal in multiple written statements.  However, the Veteran 
cannot establish a service connection claim on the basis of 
his assertions, alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that his claimed 
generalized arthritis is associated with military service, 
this claim turns on a medical matter--the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson lacking the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

Based on the foregoing, the Board finds a preponderance of 
competent medical opinion evidence addressing the etiology of 
the Veteran's claimed generalized arthritis loss weighs 
against the claim.  Consequently, the Veteran's claim for 
entitlement to service connection for generalized arthritis 
is not warranted.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for generalized arthritis 
is denied.

REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in February 2005.

Pursuant to the November 2005 remand decision, the RO was to 
arrange for the Veteran to be scheduled for a VA orthopedic 
examination to determine the etiology of any current left 
knee disability.  Upon review of the records, and following 
an examination of the Veteran, the examiner was requested to 
state whether it is at least as likely as not (50 percent 
probability or greater) that arthritis of the left knee, was 
incurred in service (first shown in service or to a degree of 
10 percent or greater within one year of separation from 
service).  The examiner was to additionally state whether it 
is at least as likely as not that the left knee disability is 
due to or caused by any events or injuries incurred in 
service.

In a January 2006 VA joints examination report, the VA 
physician detailed that he thoroughly reviewed all available 
documentation in the Veteran's claims file as well as 
extensive military medical records.  The physician noted that 
the Veteran was given access to personally peruse the 
military records and was unable to find any documentation 
specifically pertaining to a left knee problem requiring 
medical attention.  It was further noted that the Veteran's 
military records unquestionably establish that he has had 
more than ample documentation regarding numerous instances of 
neck, lower back, right shoulder, and left shoulder problems.  
The physician indicated that the issue of assignment of 
causality regarding his left knee problem was further 
complicated by a history of a 1995 left knee injury after 
leaving military service.  

Thereafter, the VA physician diagnosed advanced 
tricompartmental degenerative arthritis of the left knee, 
chronic cervical spondylosis, and chronic lumbar degenerative 
intervertebral disc disease at multiple levels.  It was the 
opinion of this physician that the Veteran does have advanced 
degenerative tricompartmental arthritis of his left knee 
joint.  He indicated that the problem in this case was the 
inability to retrieve any factual substantive documentation 
pertaining to any injury that was incurred during many years 
of military service.  The problem was noted to be further 
complicated by a remote nonservice-connected work-related 
injury to the same left knee joint which resulted in the need 
for several arthroscopic procedures as well as an open 
arthrotomy performed outside of VA in 1995 and 1996.  It was 
noted that the Veteran's civilian orthopedic surgeon at that 
time in his operative report confirmed the presence of 
significant advanced arthritic changes involving the left 
knee joint.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Unfortunately, the January 2006 VA examination is 
inadequate for use as a basis to determine whether the 
Veteran's claimed left knee disability is related to events 
incurred during his active military service.  The examiner 
did not provide the opinions as requested in the November 
2005 Remand, as he did not make a clear determination as to:  
1) whether it is at least as likely as not (50 percent 
probability or greater) that arthritis of the left knee, was 
incurred in service (first shown in service or to a degree of 
10 percent or greater within one year of separation from 
service) AND 2) whether it is at least as likely as not that 
the left knee disability is due to or caused by any events or 
injuries incurred in service.  In October 2006, December 
2006, and February 2008 statements, the Veteran's attorney 
also noted the deficiency in the January 2006 VA examination 
report discussed above and argued that the Veteran should be 
afforded an addendum examination to address these matters.

While the Board regrets the additional delay in this case, 
for the reasons discussed above, the case must be returned to 
the AMC/RO to secure an adequate medical opinion that 
complies with the Board's November 2005 Remand.  See 38 
C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The 
appellant is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2008).

In a statement received in February 2008, the Veteran 
expressed disagreement with the April 2007 rating decision 
that denied reopening the claim for entitlement to service 
connection for right shoulder bursitis.  This statement is 
accepted as a timely notice of disagreement (NOD) with the 
April 2007 rating decision on this issue. See 38 C.F.R. §§ 
20.201, 20.302(a) (2006).  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Consequently, this 
matter will be remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
left knee disability since March 2007.  
After the Veteran has signed the 
appropriate releases, any records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should arrange for the 
Veteran to undergo a VA orthopedic 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the orthopedist for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Following examination of the 
Veteran, a review of the claims folder, 
and applying sound medical principles, 
the physician is requested to provide a 
clear opinion as to 1) whether it is at 
least as likely as not (50 percent 
probability or greater) that arthritis of 
the left knee, was incurred in service 
(first shown in service or to a degree of 
10 percent or greater within one year of 
separation from service) AND 2) whether 
it is at least as likely as not that the 
Veteran's claimed left knee disability is 
due to or caused by any events or 
injuries incurred in active service.

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusions of the examiner should 
reflect review and discussion of 
pertinent evidence, including the 
Veteran's service treatment records, the 
Veteran's February 1995 work-related left 
knee injury with associated surgeries in 
June 1995 and March 1996, and the 
numerous contradictory medical opinions 
of record concerning the relationship 
between the Veteran's claimed left knee 
disability and his active military 
service (to include the medical opinions 
of treatment providers in the March 2005 
VA fee-based examination report, the 
September 2005 private physician 
statement, the January 2006 VA 
examination report, and the March 2007 
private physician statement).

3.  The RO should issue to the Veteran 
and his representative an SOC addressing 
the claim for whether new and material 
has been received in order to reopen a 
claim for entitlement to service 
connection for right shoulder bursitis.  
The Veteran is hereby informed that he 
must submit a timely and adequate 
substantive appeal as to this issue for 
the issue to be before the Board on 
appeal.

4.  The AMC/RO must review the claims 
file and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2008), and 
that all appropriate development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


